Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall there be enacted a Missouri statute to establish a Natural Streams System made up of specific Missouri streams, tributaries and related lands; to be regulated and protected through creation of a Natural Streams Commission and through adoption of management plans and regulations — developed with local input — that maintain existing lawful uses while regulating the future use of the System by prohibiting activities such as the construction of dams and the use of certain motorized vehicles; and by establishing fees for certain System users with revenue from those fees used to help finance administration of this act?
See our Opinion Letter No. 140-89.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General